Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant relocated from New York to Ohio and was employed as a treasury supervisor at a bank from September 20, 2004 until she resigned on November 17, 2004. Claimant testified that she resigned because her daughter, who was unhappy about the relocation, had run away and her father’s deteriorating health required round-the-clock care. The Unemployment Insurance Appeal Board, reversing the decision of the Administrative Law Judge, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. We affirm.
Claimant’s supervisor testified that claimant never discussed the seriousness of her family situation or ascertained whether some type of leave of absence was available prior to resigning. *1060Under these circumstances, substantial evidence supports the Board’s decision that claimant failed to take reasonable steps to protect her employment prior to resigning (see Matter of Nunez [Commissioner of Labor], 20 AD3d 848 [2005]; Matter of Uemura [Lenge Rest. — Commissioner of Labor], 308 AD2d 632 [2003]). Claimant’s remaining contention that the Board improperly rejected her written reply to the employer’s appeal has been reviewed and found to be without merit.
Cardona, P.J., Mercure, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.